Judgment, Supreme Court, New York County (Herman Cahn, J.), entered December 7, 1995, insofar as appealed from, dismissing the complaint as against defendants-respondents, and bringing up for review an order which granted defendants-respondents’ motions for summary judgment based on plaintiffs failure to comply with a conditional preclusion order, unanimously affirmed, with costs. The appeal from the order is dismissed, without costs, as subsumed within the appeal from the judgment.
Plaintiffs consistent failure to comply with outstanding orders, especially his failure to comply with a conditional preclusion order from which an appeal was never perfected, warrants the drastic relief of dismissal in the absence of a reasonable excuse for the failure to comply (see, Becerril v Skate *136Way Roller Rink, 184 AD2d 365; Mann v Dachel, 210 AD2d 461). We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.